Citation Nr: 0005448	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to effective date earlier than July 24, 1996, for 
a grant of a 100 percent evaluation for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Service connection was established for a chronic mild 
anxiety tension state by rating decision in December 1946 and 
a noncompensable evaluation was assigned.  The veteran was 
notified of the decision by letter dated December 24, 1946, 
but did not appeal.

3.  The RO received a claim of entitlement to service 
connection for PTSD on July 24, 1996.

4.  A January 1997 rating decision granted service connection 
and assigned a 100 percent rating for PTSD effective July 24, 
1996, the date of receipt of the veteran's claim.  A February 
1998 rating decision denied the veteran's claim for an 
earlier effective date for the initial grant of service 
connection for PTSD.  

5.  Entitlement to a 100 percent schedular disability rating 
for PTSD was not factually ascertainable prior to July 24, 
1996.



CONCLUSION OF LAW

The criteria for an effective date earlier than July 24, 1996 
for a 100 percent schedular disability rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5100 (West 1991); 38 
C.F.R. §§ 3.102, 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  8 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

A claim for service connection for PTSD was received from the 
veteran's representative on his behalf on July 24, 1996.  The 
claim stated, in essence, that the veteran's service-
connected emotional instability was actually PTSD.  In any 
event, the purpose of the claim was obviously to seek an 
increased evaluation for psychiatric disability, however 
denominated.  

Factual Background

In this case, the RO granted service connection for a chronic 
mild anxiety tension state (secondary to service-connected 
disabilities) by rating decision dated in December 1946.  The 
rating decision assigned a noncompensable evaluation for the 
psychiatric disability.  The veteran was notified of the 
decision by letter dated December 24, 1946.  However, there 
was no subsequent communication that could be construed as a 
notice of disagreement intended to initiate an appeal.  
Because the veteran did not timely perfect an appeal, the 
decision became final.  

The record is silent regarding the veteran's psychiatric 
disability until a March 1949 rating decision.  Although the 
decision concerned disabilities other than the veteran's 
anxiety tension state, it did change the diagnosis to mild 
emotional instability and applied Diagnostic Code (Code) 
7301.  The evaluation was not in dispute and remained 
noncompensable.

A March 1975 rating decision that granted non-service 
connected pension benefits changed the Code to 9499.  Again, 
the evaluation of the psychiatric disability was not the 
subject of the rating decision.  A July 1982 rating decision 
changed the Code to 9400, again without the evaluation being 
in dispute.  

An August 1993 VA outpatient treatment noted includes a 
complaint of "...cramps and nervous spells in his legs..."  A 
January 1994 VA treatment noted states that the veteran 
complained that his 'nervous spells' were just as bad as in 
the past.  

A March 1994 VA mental health clinic consultation report 
stated that the veteran had been referred for evaluation for 
PTSD and a questionable somatization disorder.  During the 
examination, the veteran denied any current symptoms of PTSD, 
stating that he had some symptoms a few years after World War 
II but none since then.  He denied depression, nightmares, 
and intrusive thoughts.  He stated that he liked to be around 
people and liked to go fishing.  He was actually focused on 
getting service connection rating for the loss of the use of 
one arm.  He denied any 'mental' problems and did not want 
further mental health treatment.  

A lay statement from a friend indicated that the veteran had 
had serious nerve and back trouble since 1946.  The statement 
did not set out the nature of the "nerve" problem.  

A February 1996 personal hearing transcript is negative for 
complaints of a psychiatric disability.  

The veteran's claim for service connection for PTSD was 
received July 24, 1996.  The veteran, through his 
representative, stated that he felt that his emotional 
instability could be PTSD.  

During his November 1996 VA PTSD examination, the veteran 
complained of feeling upset all the time, of waking four to 
five times a night and sleeping only two hours a night and of 
nightmares two or three times a month after which he would 
awaken in a sweat.  He stated that he avoids crowds and 
cannot stand noise.  He preferred to be alone.  He complained 
of sometimes hearing voices in the daytime.  He described 
hearing frequent voice noise, hearing ball players walk down 
a hall.  He would avoid reminders of military trauma.  During 
the examination, his mood and affect were irritable, angry, 
upset and depressed.  He denied suicidal or homicidal 
ideations.  He had suspicion, possibly to the point of 
paranoia.  He was moderately anxious and oriented times four.  
His memories seemed to be intact.  He rated his mood as a 
four out of ten.  

The examiner found that the veteran met the full criteria for 
PTSD and that it had profoundly affected his physical health.  
The diagnosis was chronic, severe PTSD and that the veteran 
was unemployable.  

Analysis

Initially, the Board emphasizes that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302. See 38 C.F.R. §§ 20.201 (defining a notice of 
disagreement); 20.302(a) (stating requirements for timely 
filing a notice of disagreement).  A final decision is 
generally not subject to revision.  38 C.F.R. § 3.104(a)

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).  Once a formal claim for compensation is allowed, 
receipt of a report of examination of hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for increased benefits.  38 C.F.R. § 3.157(b).  In such 
instances, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  Id.

After the December 1946 rating decision, the next 
communication the RO received from or on behalf of the 
veteran was the claim which was received on July 24, 1996.  
As noted above, a January 1997 rating action awarded a 100 
percent schedular disability evaluation for PTSD effective 
from July 24, 1996, the date of the receipt of the veteran's 
increased rating claim.

Under applicable law and regulations, because July 24, 1996 
was the date of the receipt of the claim for an increase, 
that date is the effective date of any increase granted, 
unless entitlement to an increase was factually ascertainable 
within the one-year period before that date.  In this case, 
however, there is no medical evidence relevant to the 
disability level of the service- connected PTSD within that 
one-year period.  

The March 1994 VA mental health clinic consultation report 
stated that the veteran had had no symptoms of PTSD since a 
few years after World War II.  Further, he denied specific 
symptoms such as nightmares and intrusive thoughts or any 
other 'mental' problems and declined mental health treatment.  
Therefore, the record shows that the veteran felt that he had 
no PTSD or other psychiatric symptoms attributable to his 
service as late as four months prior to the receipt of his 
claim.

The Board has also considered the veteran's vague January 
1994 complaint of 'nervous spells' but the context clearly 
indicates that he was referring to cramps and "nervous 
spells in his legs" as described in the August 1993 VA 
treatment note, a physical rather than psychiatric complaint.  
The statement received in May 1994 from a friend regarding 
nerve problems also appears to relate primarily to the 
veteran's physical condition rather than to a psychiatric 
problem.  

The Board finds that entitlement to an increase was not 
factually ascertainable prior to July 24, 1996.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against entitlement to an effective date earlier than July 
24, 1996, for a 100 percent schedular disability rating for 
PTSD.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102, 
3.400.


ORDER

Entitlement to an effective date earlier than July 24, 1996, 
for an evaluation of 100 percent for post-traumatic stress 
disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

